DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 9, 11, 50, 52-53, 55-57, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Schueller (US 2002/0050220, made of record on the IDS dated 4/2/2020) modified by Wang (US 2005/0084613, made of record on the IDS dated 4/2/2020) and Ross (US 2016/0158977, made of record with the action dated 6/16/2022).
Regarding claim 1, Schueller A method of patterning an object, comprising: inserting a 3D object (Schueller [0049] describes a columnar substrate or “3D object”) and a flexible stamp (Schueller [0049] describes an elastomeric stamp) into a vacuum,  flexible stamp bearing a micropattern (Schueller [0060] describes a micropattern on the stamp) disposed to face and directly or indirectly contact the 3D object; (Schueller [0049] describes the pattern of the stamp contacting the substrate) and applying a differential pressure across the vacuum to bias flexible stamp into the 3D object to transfer the micropattern of the flexible stamp to a surface of the 3D object or to a coating on the surface of the 3D object (Schueller [0049]-[0050] describes using a vacuum pressure differential to press the stamp against the substrate and transfer the pattern.)
Schueller describes a vacuum apparatus but does not explicitly describe a vacuum bag. Analogous in the field of micropatterning, Wang meets the claimed, vacuum bag (Wang [0067] describes a vacuum bag is used to pattern a substrate with a mold.)
It would have been obvious to a person of ordinary skill in the art before the filing date to substitute the vacuum apparatus described in Schueller with the vacuum bag as described in Wang because a deformable container such as a bag can prevent introducing gas into the container during patterning, see Wang [0069].
Schueller and Wang describe a vacuum apparatus but do not explicitly describe a breather film. 
Analogous in the field of vacuum shaping, Ross describes a vacuum molding system and meets the claimed, breather film (Ross [0029] describes a breather cloth 20 which is placed between the impermeable membrane or vacuum bag 22 and the caul sheet 14.)
The courts have held that the use of a known technique to improve a similar method in the same way would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to improve the base method of vacuum shaping as described in modified Schueller with the vacuum shaping method using a breather cloth as described in Ross. The breather sheet in Ross is used in order to prevent the vacuum bag from pressing too hard against the objects being molded, see Ross [0030]. It would have been obvious to a person of ordinary skill in the art to also use a breather cloth as described in Ross in the method described in Schueller to obtain the same result of preventing the vacuum bag from pressing too hard. 
Regarding claim 2, Schueller meets the claimed, The method of claim 1, wherein the micropattern on  the flexible stamp was imparted to the flexible stamp, directly or indirectly, from a micropatterned rigid material (Schueller [0037] describes the stamp production process which includes being patterned by a stiff master mold.)
Regarding claim 7, Schueller meets the claimed, The method of claim 1, wherein the flexible stamp comprises an elastomeric film (Schueller [0037] describes the stamp is made of an elastomer cast.)
Regarding claim 9,  Schueller meets the claimed, The method of claim 1, wherein the micropattern has a thickness between one micron and 100 microns (Schueller [0061] describes 50 µm raised pattern portions.)
Regarding claim 11, Schueller meets the claimed, The method of claim 1, further comprising treating the surface of the 3D object to promote adhesion of the flexible stamp to the 3D object (Schueller [0068]-[0069] describe adhesion between molecules applied to a substrate and a stamp.)
Regarding claim 50, Schueller as modified by Wang meets the claimed, The method of claim 1, wherein inserting the 3D object, the breather film, and the flexible stamp into the vacuum bag comprises disposing the first surface of the flexible stamp against the surface of the 3D object to circumscribe at least a portion of the 3D object, (Schueller [0049] describes the stamp surrounds the substrate, Wang [0067] describes a vacuum bag) or comprises disposing the first surface of the flexible stamp against at least substantially all of an outer surface of the 3D object.
Regarding claim 52, Schueller as modified by Ross further meets the claimed, The method of claim 1, wherein the breather film is inserted between the flexible stamp and the vacuum bag; (Ross [0029] describes a breather cloth 20 which is placed between the impermeable membrane or vacuum bag 22 and the caul sheet 14)  and the differential pressure biases the vacuum bag into the breather film (Ross [0030] describes the vacuum presses the vacuum bag/impermeable membrane 22 against the caul sheet and composite material being molded.)
Regarding claim 53, Schueller as modified by Wang meets the claimed, The method of claim 1, further comprising: inserting one or more vacuum connectors to the vacuum bag; and controlling application of differential pressure across the vacuum bag via the one or more vacuum connectors (Schueller [0020] describes vacuum tubes and caps to communicate a vacuum chamber with a vacuum source, Wang [0067] describes a vacuum bag.)
Regarding claim 55, Schueller as modified by Wang meets the claimed, The method of claim 1, wherein the 3D object comprises the coating applied to at least a portion of the surface of the 3D object, (Schueller [0069] describes coating the surface of the substrate with a resist or “coating”) and wherein applying the differential pressure across the vacuum bag to bias the vacuum bag (Wang [0067] describes a vacuum bag) against the flexible stamp biases the flexible stamp into the coating of the 3D object (Schueller [0050] describes the vacuum is used to press the stamp against the substrate) to transfer the micropattern of the flexible stamp to the coating of the 3D object (Schueller [0069] describes the resist coating is patterned by the stamp.)
Regarding claim 56,  Schueller meets the claimed, The method of claim 55, wherein the coating comprises a polymer film, a thermally embossable film, or a viscous resin (Schueller [0069] describes a polymer.)
Regarding claim 57, Schueller meets the claimed, The method of claim 1, wherein the 3D object comprises a medical device or a medical implant (Schueller Abstract and [0084] describe the patterned substrate can be used as a medical device) wherein the medical device or the medical implant comprises at least one of a stent, a wire, an inflatable device, a balloon, a cardiovascular plug, a catheter, an occluder, an implant, or a valve (Schueller [0084] describes the patterned substrate can be used as stent, [0085] describes an implant, [0081] describes a catheter.)
Regarding claim 59, modified Schueller meets the claimed, The method of claim 1, further comprising wrapping the 3D objecting the flexible stamp prior to applying the differential pressure across the vacuum bag (Schueller [0049] describes a stamp is tubular around a columnar substrate and (Wang [0067] describes a vacuum bag is used to pattern a substrate with a mold.)

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schueller as modified by Wang as applied to claims 1-2 above, and further in view of Park (US 2015/0150807, made of record on the IDS dated 4/2/2020).
Regarding claim 3, Schueller [0037] and [0041] describe a process of fabricating a stamp from a stiff master by replicating an inverted master pattern with an elastomer, curing, and removing the elastomer stamp. Therefore, Schueller meets the claimed, The method of claim 2, wherein the flexible stamp was formed by: inverting the micropatterned rigid material and curing the elastomeric material to form the flexible stamp. Schueller does not describe an additional step of forming a soft template and then coating the soft template with another material and does not meet the claimed, to form a soft template bearing the micropattern; coating the soft template with an elastomeric material; and separating the flexible stamp from the soft template .
Analogous in the field of imprinting, Park meets the claimed, to form a soft template bearing the micropattern; (Park [0029] describes applying a PDMS or silicone intermediate polymer to a master to form an intermediate polymer template or “soft template”) coating the soft template; curing the material to form the flexible stamp; and separating the flexible stamp from the soft template (Park [0030] describes forming a hydrogel template on top of the intermediate template.)
It would have been obvious to a person of ordinary skill In the art before the filing date to modify the stamp making process of Schueller by adding an additional intermediate stamp in order to easily form microstructures from a master template, see Park [0028] and [0030].
Regarding claim 4, Park further meets the claimed, The method of claim 3, wherein the soft template comprises silicone (Park [0029] describes using PDMS, a type of silicone.)
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schueller as modified by Wang and Park as applied to claim 3 above, and further in view of Kung (US 2016/0051958) and Zhang (“A simple method for fabricating multi-layer PDMS structures for 3D microﬂuidic chips, 2010, see NPL copy provided).
Regarding claim 5, modified Schueller does not meet the claimed, The method of claim 3, further comprising applying a treatment to a surface of the soft template.
Analogous in the field of replicating master molds for imprinting, Kung meets the claimed, The method of claim 3, further comprising applying a treatment to a surface of the soft template (Kung [0135] describes applying a trichloro perfluorooctyl silane or PFOCTS surface treatment to a PDMS stamp.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the process of modified Schueller by applying a surface treatment of PFOCTS to the PDMS stamp because it is known that PFOCTS prevents uncured PDMS from bonding to cured PDMS during imprinting, see Zhang page 1201 first paragraph. 
Regarding claim 6, Kung further meets the claimed, The method of claim 5, wherein the surface treatment comprises trichloro perfluoro silane (Kung [0135] describes applying surface treatment to a PDMS stamp.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the process of modified Schueller by applying a surface treatment of PFOCTS to the PDMS stamp because it is known that PFOCTS prevents uncured PDMS from bonding to cured PDMS during imprinting, see Zhang page 1201 first paragraph.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schueller as modified by Wang as applied to claim 7 above, and further in view of Verschuuren (US 11,163,230).
Regarding claim 8, Schueller does not explicitly describe the thickness of the stamp and does not meet the claimed, The method of claim 7, wherein the flexible stamp has a thickness between 20 and 500 microns. 
Analogous in the field of soft lithography and flexible stamps, Verschuuren meets the claimed, The method of claim 7, wherein the flexible stamp has a thickness between 20 and 500 microns (Verschuuren col. 20 lines 39-45 describe the flexible patterned surface layer 120 of the mold is between 20-50 microns thick.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the stamp described in Schueller to have a thickness of 20-50 microns as described by Verschuuren in order to maintain flexibility to facilitate bending of the stamp during imprinting and release, see Verschuuren col. 20 lines 39-45 and col. 8 lines 26-36.
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Schueller modified by Wang as applied to claim 1 above, and further in view of Patterson (US 2018/0113390).
Regarding claim 51, neither Schueller nor Wang disclose imprinting multiple 3D objects using multiple stamps simultaneously and do not meet the claimed, The method of claim 1, wherein inserting the 3D object and the flexible stamp into the vacuum bag comprises inserting a plurality of 3D objects and a plurality of flexible stamps into a single vacuum bag, wherein applying the differential pressure across the vacuum bag further biases the vacuum bag against corresponding flexible stamps to bias the micropatterned flexible stamps into respective ones of the plurality of 3D objects to transfer the micropattern of each flexible stamp to a surface or a coating on the surface of an associated one of the plurality of 3D objects, wherein the plurality of 3D objects comprise one or more 3D objects of the same type, or comprise a plurality of different 3D objects, and wherein the micropatterned flexible stamps comprise micropatterning of the same type, or comprise a plurality of different micropatterns.
However, the process of patterning multiple substrates at a single time is known in the art. Patterson is analogous in an imprinting field and Patterson [0051] describes an imprinting process in which multiple substrates are patterned by templates at a single time. Although Patterson does not describe the patterning occurs in a vacuum bag, it would be obvious to a person of ordinary skill in the art before the filing date to arrive at the claimed invention by combining the simultaneous imprinting of multiple substrates with the vacuum bag and method previously described in Schueller in order to beneficially increase the production rate by simultaneously patterning multiple substrates. Additionally, merely duplicating the parts and process already described in Schueller, including duplicating the 3D object and stamps, is  not patentably significant over Schueller, see MPEP §2144.04 VI B.
Claims 10 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Schueller as modified by Wang  as applied to claim 1 above, and further in view of Chou (US 2004/0131718).
Regarding claim 10, modified Schueller does not meet the claimed, The method of claim 1, wherein the 3D object is formed from at least one of silicone, nitinol alloy, and polyurethane.
Analogous in the field of pressure lithography, Chou meets the claimed, The method of claim 1, wherein the 3D object is formed from at least one of silicone, nitinol alloy, and polyurethane (Chou [0029] describes using a flexible substrate made of silicone.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the substrate of Schueller to be a silicone substrate as described by Chou in order to obtain a flexible substrate that can perform under the fluid pressure during imprinting, see Chou [0029]. 
Regarding claim 54, The method of claim 1, further comprising heating the 3D object while the differential pressure is maintained across the vacuum bag (Chou [0067]-[0068] describes patterning a PMMA layer on a substrate with a mold while maintaining a pressure differential with a vacuum while heating the PMMA layer.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the vacuum patterning process of Schueller with the heating process described in Chou in order to soften the material for imprinting, see Chou [0027]. 
Response to Arguments
In response to the amendments filed 9/15/2022, the rejections under 35 USC 112(b) and (d) to claims 52 and 55 have been withdrawn. 
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive. 
Applicant argues that none of the cited references describe a breather film and that claim 1 is subsequently allowable. Examiner notes that in the action mailed 6/16/2022, claim 52 had been indicated as containing allowable subject matter due to the specific location of the breather film between the stamp and the object – the presence of the breather film alone is not allowable. Breather films are well known in vacuum molding and shaping processes, see Ross. As mentioned in the 6/16/2022 action, it would not be beyond the ability of a person of ordinary skill to use a breather cloth in the claimed vacuum patterning process as well.  Therefore, claim 1 having been amended to only recite the presence of a breather film is not allowable subject matter. Likewise, claim 52 was amended and no longer recites the specific location of the breather film as being between the stamp and the object and now recites its location as being between the vacuum bag and stamp. Both the breather film of amended claim 1 and the location in amended claim 52 are obvious in view of Ross. 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744